DETAILED ACTION
		Application No. 16/776,317 filed on 01/29/2020 has been examined. In this Office Action, claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 2-8 and 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 16 and 24 recites a request to load a pipelined search, identifying a search point of the pipelined search, receiving a first result set, a query on the first result set,  display of at least one event of a second result set from the executing of the query on the first result set. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 16 and 24 recite limitations of “a a request to load a pipelined search; identifying, by the at least one processor, a search point of the pipelined search that is prior to a subsequent point of the pipelined search; receiving, by the at least one processor, a first result set that corresponds to the search ”. This process a request to load a pipelined search, identifying a search point of the pipelined search, receiving a first result set, a query on the first result set, display of at least one event of a second result set from the executing of the query on the first result set. This process can be a mental process, as a person can initiates a query and receive the result corresponds to the query and issuing a query command in the result to modify the result. Such step of performing a query task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 16 and 24 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 16 and 24 recites additional elements “a request to load a pipelined search…;”, “identifying, by the at least one processor, a search point of the pipelined search….;”, “receiving, by the at least one processor, a first result set that corresponds to the search point of the pipelined search...;”, “executing, by the at least 
The limitations, “a request to load a pipelined search…;”, “identifying, by the at least one processor, a search point of the pipelined search….;”, “receiving, by the at least one processor, a first result set that corresponds to the search point of the pipelined search...;”, “executing, by the at least one processor, a query on the first result set….;”, “display of at least one event of a second result...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of “a request to load a pipelined search..”, “identifying a search point of the pipelined search…”, “receiving a first result set, a query on the first result set…”, “display of at least one event of a second result set from the executing of the query on the first result set…;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - a non-transitory readable storage media (in claim 16), at least one processor and memory (in claim 24), a non-transitory readable storage media  and al least one processor and memory in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving query, displaying result, modifying the query result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 16 and 24 do not include any additional elements that are 
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-8 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-8 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “receiving of the request is in response to a selection from a user interface to load the pipelined search..”, “identifying of the search point”, “a plurality of commands of the pipelined search each have respective metadata…”, “a command is added to the pipelined search based on a selection of an option of a plurality of selectable options in 
Claims 11-15 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 11-15 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “assigning the first result set as the search point of the pipelined search prior to the receiving of the request to load the pipelined search….”, “generating the first result set based on an execution of the pipelined search on an event source..”, “applies a late-binding schema to the at least one event …”, which is abstract idea of a generic computer component of modifying the result based the query command, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 17-23, 25-30 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-8, 11-15 above.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pattabhiraman et al (US 2016/0012111 A1) in view of Neels et al (US 2015/ 0019537 A1).
 	As per claim 1, Pattabhiraman teaches a computer-implemented method, the method comprising: receiving, by at least one processor, a request to load a pipelined search (fig.2B, display screen 90 is adapted to present UI controls 94, 106, 102, 114, 104, 116 for initiating data searches, search prompt section 94 includes various user options 106 for specifying parameters for a query) and identifying, by the at least one processor, a search point of the pipelined search that is prior to a subsequent point of the pipelined search; receiving, by the at least one processor, a first result set that corresponds to the search point of the pipelined search ([0125]-[0130], e.g., The search prompt section 94 includes various user options 106 for specifying parameters for a query. For example, a date from field 108 provides a user option for specifying a starting date for a date range for which to filter displayed data. A date to field 110 enables user specification of an end date for which to limit search results, first table 96 lists search results consistent with the user date range specifications made via the search prompt section 94); 

However, Neels teaches executing, by the at least one processor, a query on the first result set, the query comprising one or more commands that implement a portion of the pipelined search from the search point through to the subsequent point and causing, by the at least one processor, display of at least one event of a second result set from the executing of the query on the first result set ([0040] and Figs.6A-6M, 13A, 14B, e.g., the report editor can enable a user to further filter the events using the selected fields. If, for example, an initial search query returns 100 events that correspond to log data generated by Server A, and a "time" field is one of the selected fields for the events, then, the interactive GUI can be used to specify additional filtering criteria for the time field, such as the time range of 9 am to 12 pm. If, for example, 10 of the 100 events have at time field with a value (e.g., a timestamp) corresponding to a time between 9 am and 12 pm, application of the additional filtering criteria may result in generating a report that includes the 10 events corresponding to 9 am to 12 pm (e.g., filtering out the 90 events that do not satisfy the additional filtering criteria)). 
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Neels with the teachings of Pattabhiraman in order to efficiently enabling a user to define a report for 

 	As per claim 2, wherein the receiving of the request is in response to a selection from a user interface to load the pipelined search into a search interface (fig.2B-6, Pattabhiraman). 
 	As per claim 3, wherein the identifying of the search point is based determining a most recent filtering command in the pipelined search that is prior to the subsequent point ([0176], [0214], e.g., display a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range, Neels). 
 	As per claim 4, wherein the identifying of the search point is based on determining the search point in the pipelined search based on an analysis of a plurality of commands of the pipelined search (Figs.6A-6M, 13A, 14B, Neels). 
 	As per claim 5, wherein a plurality of commands of the pipelined search each have respective metadata and the identifying of the search point is based on determining the search point in the pipelined search based on an analysis of the metadata of the plurality of commands (Figs.6A-6M, 13A, 14B, Neels). 
 	As per claim 6, wherein the subsequent point of the pipelined search is an endpoint of the pipelined search (Figs.6A-6M, 13A, 14B, Neels). 

 	As per claim 8, wherein prior to the request to load the pipelined search, a command is added to the pipelined search based on a selection of an option of a plurality of selectable options in an option menu, each selectable option corresponding to one or more of the plurality of selectable commands (Figs.6A-6M, 13A, 14B, e.g., command is added to the pipelined search based on a selection of an option of a plurality of selectable options in an option menu, Neels). 
 	As per claim 11, further comprising: assigning the first result set as the search point of the pipelined search prior to the receiving of the request to load the pipelined search; and in response to the request, identifying the first result set for the executing of the query based on the first result set being assigned as the search point (Figs.6A-6M, 13A, 14B, Neels). 
 	As per claim 12, further comprising, at a first time prior to the request to load the pipelined search, generating the first result set based on an execution of the pipelined search on an event source, wherein at a second time of the executing of the query, the event source includes at least one different event than at the first time ([0029]-[0030], Figs.6A-6M, 13A, 14B, Neels). 
 	As per claim 13, where the first result set comprises a plurality of events that includes the at least one event of the second result set, each event comprising a time 
 	As per claim 14, wherein the executing of the query applies a late-binding schema to the at least one event of the second result set ([0162, e.g., using a late-binding schema while performing queries on events, Neels). 
 	As per claim 15, wherein the query is represented in a pipeline query language that specifies the one or more commands ([0184], e.g., a pipelined search language in which a set of inputs is operated on by a first command in a command line, Neels). 

Regarding claim 16, claim 16 is rejected for substantially the same reason as claim 1 above. 
Regarding claims 17-23, claims 17-23 are rejected for substantially the same reason as claims 2-8, 11-15 above. 
Regarding claim 24, claim 24 is rejected for substantially the same reason as claim 1 above. 
Regarding claims 25-30, claims 25-30 are rejected for substantially the same reason as claims 2-8, 11-15 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Olson et al discloses US 20150081356 A1 DYNAMIC MULTI-DIMENSIONAL BUSINESS REPORTS.
Madhalam et al discloses US 20160335303A1 HIERARCHICAL DIMENSION ANALYSIS IN MULTI-DIMENSIONAL PIVOT GRIDS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZAM M CHEEMA/Primary Examiner, Art Unit 2166